Mr. Justice Niehaus delivered the opinion of the court. 4. Sales, § 147*—to It at is not unreasonable delay in rejecting goods. In an action to recover for goods sold and delivered where defendant retained the goods in his warehouse for thirty days before examining and rejecting them as not in compliance with .the contract, held that defendant’s delay was not unreasonable under the evidence, he having the right to assume that the goods delivered were in compliance with the contract, in which case defendant would naturally not make haste to examine them. 5. Sales, § 105*—when sending of checlos in payment no waiver of compliance with contract. In an action to recover for goods sold and delivered where defendant retained the goods in his warehouse for thirty days before examining and rejecting them as not in compliance with the contract, the fact that before examination of the goods defendant sent plaintiff a check for less than the invoice price, held not to prove a waiver of plaintiff’s failure to comply with the contract, defendant not having at the time of sending the checks such knowledge of the defects in the goods that he could be presumed to have intended to waive such defects by sending such checks. 6. Contracts, § 203*—when contract of sale divisible. In a sale of goods consisting of independent items, of different articles with different prices, each item necessarily constitutes a separate contract. 7. Appeal and error, § 1088*—when only errors assigned in brief will be considered. On a writ of error the Appellate Court can only consider the errors discussed by appellant in his brief, although he declares he relies on all the errors assigned, including some not so discussed, since an appellant must abide by the case made by his opening brief, and if no case is made thereby, the judgment reviewed will be affirmed.